Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Jennifer L. Stack,
(OL. File No. H-13-43011-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-1149
Decision No. CR3494

Date: December 5, 2014

DECISION

Petitioner, Jennifer L. Stack, appeals the determination of the Inspector General for the
U.S. Department of Health and Human Services (I.G.) to exclude her from participating
in Medicare, Medicaid, and all federal health care programs pursuant to section
1128(a)(3) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(3)) for a period of
five years due to her felony convictions in Ohio state court. Although the I.G. had a basis
to exclude Petitioner under section 1128(a)(3) of the Act at the time he issued the
exclusion notice, the state court subsequently vacated Petitioner’s felony convictions, and
Petitioner pled guilty to a misdemeanor. For the reasons discussed below, I find that the
1.G. no longer has a basis to exclude Petitioner pursuant to section 1128(a)(3), which
requires a felony conviction. Accordingly, I reverse the I.G.’s exclusion of Petitioner.

I. Background and Procedural History
Petitioner was a Licensed Practical Nurse employed by Fairview Hospital in Cleveland,

Ohio. I.G. Exhibit (1.G. Ex.) 3, at 2; I.G. Ex. 4, at 1-2; LG. Ex. 5, at 1. On October 28,
2011, Petitioner gave her employer a specimen for drug screening, which tested positive
for hydromorphone, a narcotic pain medication that is available only by prescription.
1G. Ex. 3, at 2-4. The Ohio Board of Nursing conducted an investigation and suspended
Petitioner’s license.’ During the investigation, Petitioner admitted that she abused pain
medication prescribed to her husband, including Percocet, Vicodin, and Dilaudid.

1G. Ex. 5, at 2. Petitioner also admitted that she abused pain medication that she
accessed from the waste containers at Fairview Hospital. I.G. Ex. 5, at 3-5.

On March 7, 2012, the Ohio Board of Nursing referred Petitioner’s case to the Cuyahoga
County Prosecutor’s Office for possible criminal prosecution because Petitioner diverted
Percocet and Vicodin from Fairview Hospital for personal use. I.G. Ex. 6. The grand
jury returned indictments on three felony counts: two counts of felony theft in the fourth
degree for stealing Vicodin and Percocet from Fairview Hospital and one count of felony
drug possession of Percocet. I.G. Ex. 7, at 1-2.

On October 16, 2012, Petitioner pled guilty to each of the three felony counts as charged,
but the state court did not make any findings of guilt at that time. I.G. Ex. 8. Instead, the
state court granted Petitioner’s motion for Intervention in Lieu of Conviction (ILC), a
first-offender, deferred adjudication program. Id. The state court placed Petitioner on
supervised probation under the ILC program for one year. Id. After successful
completion of the program, the state court dismissed all charges against Petitioner.
Informal Brief of Petitioner Jennifer L. Stack (P. Br.) at 3.

By letter dated April 30, 2014, the I.G. notified Petitioner that she was being excluded
from Medicare, Medicaid, and all federal health care programs for the minimum statutory
period of five years pursuant to section 1128(a)(3) of the Act. I.G. Ex. 1, at 1. The letter
explained that the exclusion related to her felony conviction in the Court of Common
Pleas, Cuyahoga County, Ohio, of a criminal offense related to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct either:

1) in connection with the delivery of a health care item or service, including the
performance of management or administrative services relating to the delivery of such
items or services; or 2) with respect to any act or omission in a health care program (other
than Medicare and a state health care program) operated by, or financed in whole or in
part, by any federal, state or local government agency. Id. The letter advised Petitioner
that she may file a written request for hearing within 60 days of receipt of the letter. Id.
at 3.

Petitioner timely filed a request for hearing on May 17, 2014, and the case was assigned
to me for hearing and decision. I convened a prehearing telephone conference with the
parties, which I summarized in my Order and Schedule for Filing Briefs and

' Petitioner did not contest her license suspension by the Ohio Board of Nursing. I.G.
Ex. 4, at 1.
Documentary Evidence dated June 9, 2014 (Sched. Order). Pursuant to that order, I asked
the parties to answer the questions on the short-form briefs sent to them, and I allowed
the parties to present any additional arguments and to provide supporting documents.

The IG. filed his short-form brief (I.G. Br.) together with I.G. Exs. 1 through 8 on July 8,
2014.

On August 5, 2014, three days before the deadline for filing her brief, Petitioner moved
the Cuyahoga County Court of Common Pleas to vacate her October 16, 2012, guilty
pleas in order “to correct manifest injustice.” Petitioner’s Exhibit (P. Ex.) C at 12 In her
supporting brief for vacatur, Petitioner argued that had she “been aware that her plea to
the indictment would result in her exclusion by the OIC [sic] from participating in
Medicare and all federal healthcare programs, she unequivocally would not have entered
such a plea.” Id. at 2.

On the following day, August 6, 2014, the state court judge convened a hearing on
Petitioner’s motion. P. Ex. A. The state prosecutor did not oppose the motion, and the
state court granted the motion to vacate Petitioner’s guilty pleas. Id. The state court
reopened the original three felony counts, and Petitioner pled guilty to a single amended
charge of disorderly conduct, a misdemeanor under Ohio law. P. Ex. B; OHIO REV.
CODE ANN. § 2917.11(A)(2) (West 2014). The state court accepted the prosecutor’s
nolle prosequi of the remaining two felony charges in the original indictment. P. Ex. B.

On August 8, 2014, Petitioner submitted a brief, together with exhibits A and B. The I.G.
subsequently submitted a reply brief (I.G. Reply). Petitioner moved to file a surreply,
which I granted and further ordered Petitioner to file a copy of the Motion to Vacate
Guilty Plea submitted to the Ohio state court. In addition to her surreply (P. Surreply),
Petitioner filed a Notice of Supplementing the Record along with the Motion to Vacate
Guilty Plea identified as P. Ex. C.

Absent objections from either party, I admit 1.G. Exs. 1-8 and P. Exs. A-C. Neither party
requested a hearing to examine witnesses. I.G. Br. at 9; P. Br. at 1. Accordingly, I
decide this case on the written record.
II. Discussion

A. Issue

The scope of my review is limited. 42 C.F.R. § 1001.2007(a)(1) and (2). The only issue
before me is whether the I.G. has a basis for excluding Petitioner from participating in

> Pinpoint cites to P. Ex. C correspond to the page numbers in “Petitioner’s Brief in
Support,” which Petitioner filed with the motion to vacate as one exhibit.
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(3) of the Act. If I find that the I.G. is authorized to exclude Petitioner, then I
must uphold the I.G’s exclusion because it is for the minimum mandatory period of five
years pursuant to the statute. 42 U.S.C. § 1320a-7(c)(3)(B); 42 C.F.R.

§ 1001.2007(a)(2).

B. Findings of Fact and Conclusions of Law

1. The IG. had a legitimate basis for excluding Petitioner under section
1128(a)(3) of the Act when he issued the April 30, 2014 exclusion letter.

The four essential elements necessary to support an exclusion based on section
1128(a)(3) of the Act are: (1) the individual to be excluded must have been convicted of
a felony offense; (2) the felony offense must have been based on conduct relating to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct; (3) the felony offense must have been for conduct in connection with the
delivery of a health care item or service, or the felony offense must have been with
respect to any act or omission in a health care program operated by or financed in whole
or in part by any federal, state, or local government agency; and (4) the felonious conduct
must have occurred after August 21, 1996. See 42 C.F.R. § 1001.101(c).

Both parties agree that the I.G. had a basis to exclude Petitioner under section 1128(a)(3)
when he issued the exclusion notice on April 30, 2014. P. Br. at 3-4; 1.G. Br. at 4. There
is no dispute that, on October 16, 2012, Petitioner pled guilty to three felonies, including
two counts of aggravated theft and one count of drug possession for stealing prescription
pain medication from her employer, Fairview Hospital, on or about October 1, 2011. I.G.
Exs.7, 8. Although the court dismissed Petitioner’s charges after she successfully
completed the first-offender ILC program, the court’s acceptance of Petitioner’s guilty
pleas constitutes a “conviction” under section 1128(i) of the Act. 42 U.S.C. § 1320a-
7(i)(4); Ellen L. Morand, DAB No. 2436, at 4-6 (2012). Thus, all elements for
establishing a basis for excluding Petitioner pursuant to section 1128(a)(3) were satisfied
when the I.G. issued the exclusion letter: (1) the state court convicted Petitioner of three
felony offenses; (2) two of the felony offenses were for theft; (3) the felony offenses were
in connection with the delivery of a health care item or service because Petitioner stole
narcotic drugs from the hospital where she worked as a nurse; and (4) Petitioner’s felony
offenses occurred after August 21, 1996.

However, during the course of this administrative proceeding, an Ohio state court judge
vacated Petitioner’s felony guilty pleas, which as discussed below, necessarily affects the
outcome of this case.
2. After the I.G. issued the exclusion notice, the Ohio state court vacated the
felony convictions serving as the I.G.’s basis for Petitioner’s exclusion
under section 1128(a)(3) of the Act.

Nearly two years after her conviction, on August 5, 2014, Petitioner asked the state court
to vacate her guilty pleas pursuant to Rule 32.1 of the Ohio Rules of Criminal Procedure.
In that state court proceeding, Petitioner claimed that she would not have entered guilty
pleas to the three felony counts if she had known that “her plea to the indictment would
result in her exclusion.” P. Ex. C, at 2.

Rule 32.1 authorizes the Ohio state court to “set aside the judgment of conviction and
permit the defendant to withdraw his or her plea” after sentencing in order “to correct
manifest injustice.” OHIO R. CRIM. P. 32.1; see also State v. Lababidi, 969 N.E.2d 335,
336 (Ohio Ct. App. 2012) (citing State v. Smith, 361 N.E.2d 1324 (Ohio 1977)).
Granting a post-sentencing request to withdraw a guilty plea is an extraordinary remedy.
State v. Sneed, No. 80902, 2002 WL 31667630 at *3 (Ohio Ct. App. Nov. 27, 2002)
(explaining that Rule 32.1 “imposes a strict standard for deciding a post-sentence motion
to withdraw a plea” and is permissible only in “extraordinary cases”). Defendants must
satisfy a high burden, and the court will only grant such requests in the rarest
circumstances:

When the defendant moves to withdraw his or her guilty plea
after sentence has been imposed, however, the trial judge will
set aside the judgment of conviction and permit the defendant
to withdraw his or her plea only to correct manifest injustice.
The “manifest injustice” which the defendant must
demonstrate to support the withdrawal of a guilty plea is
injustice that is obvious, directly observable, overt, and not
obscure. The purpose of this stringent standard is to prevent
the defendant from testing the weight of potential
punishment, and then withdrawing the plea if he or she finds
the sentence unexpectedly severe... .

22 C.J.S. Criminal Law § 534 (2014) (citations omitted); see also Sneed, 2002 WL
31667630, at *3. Thus, the Ohio state court will vacate a guilty plea only upon a showing
of “an extraordinary and fundamental flaw in the plea proceeding.” Sneed, 2002 WL
31667630, at *3 (citation omitted).

The Ohio state court determined that Petitioner met this high standard and granted her
unopposed motion. P. Exs. A,B. The state court vacated Petitioner’s guilty pleas and,
consequently, her felony convictions. P. Exs. A, B. The prosecutor withdrew the
original felony counts and charged Petitioner with a single count of disorderly conduct, a
“minor misdemeanor” under Ohio state law. OHIO REV. CODE ANN. § 2917.11(E)(2)
(West 2014). Petitioner pled guilty to the misdemeanor. P. Ex. B.

My review here “is not limited to specific items and information set forth in the notice
letter,” and the regulations authorize me to consider “additional items and information,
including aggravating or mitigating circumstances that arose or became known
subsequent to the issuance of the notice letter[.]” 42 C.F.R. § 1005.15(f)(1).
Additionally, the ability to consider new evidence is consistent with my authority to
determine whether “[t]he basis for the imposition of the sanction exists[.]” 42 C.F.R.

§ 1001.2007(a)(1)(i) (emphasis added). Notably, the regulatory standard of review is in
the present tense and is not limited to the time at which the I.G. issued the notice of
exclusion. Therefore, I will consider Petitioner’s new evidence indicating that the Ohio
state court vacated her felony convictions. P. Exs. A-C.

3. The state court vacated Petitioner’s felony convictions based on grounds of
manifest injustice rather than Pefitioner’s successful completion of a
deferred adjudication program.

The parties disagree about the nature and effect of Petitioner’s vacated guilty pleas. The
1.G. claims that “upon Petitioner’s successful completion of the ILC program, her guilty
plea was vacated and she was permitted to enter a plea of guilty to a misdemeanor
offense.” I.G. Reply at 4. The I.G. asserts that Petitioner’s vacated plea resulted from
her participation in a deferred adjudication program, and pursuant to section 1128(i) of
the Act and related case law, this constitutes a conviction under section 1128(a)(3) of the
Act. LG. Reply at 1-2 (citing Travers v. Shalala, 20 F.3d 993 (9th Cir. 1994); Henry L.
Gupton, DAB No. 2058 (2007), aff'd sub nom. Gupton v. Leavitt, 575 F.Supp.2d 874
(E.D. Tenn. 2008), among others); see also I.G. Reply at 4-5.

The L.G. further asserts that Congress intended only “to except convictions vacated on
appeal, or based on the merits of the case, from the definition of ‘conviction’ under the
Act.” LG. Reply at 4 (citing Gupton, DAB No. 2058, at 12 and Michael J. Kirkland,
D.C., DAB CR263 (1993). Arguing that the state court vacated Petitioner’s conviction
upon successful completion of the ILC program and not on appeal or on its merits, the
1G. asserts that Petitioner has “a conviction of a felony offense within the meaning of
section 1128(a)(3) of the Act[,] and “the I.G.’s exclusion of Petitioner . . . is legally
supportable.” I.G. Reply at 5.

In sharp contrast, Petitioner contends that the state court did not vacate her guilty pleas
because of the ILC deferred adjudication program. P. Surreply at 1-3. Rather, she claims
the state court vacated her pleas based on Petitioner’s August 5, 2014 Motion to Vacate
Pleas, “which is a separate and discrete event.” Id. at 3. The legal ground argued in
Petitioner’s motion, and relied upon by the state court in granting her motion, was “to

correct manifest injustice — to wit: her plea was constitutionally defective because it was
not made knowingly, intelligently, and voluntarily.” Id. at 2.

Petitioner further states that her vacated conviction is categorically different than
convictions that a state court expunges or dismisses pursuant to a deferred adjudication.
P. Br. at 3. As such, her vacated conviction falls within the type of actions Congress
exempted from the Act’s broad definition of “conviction.” P. Surreply at 5.

The evidence establishes that Petitioner’s vacated guilty pleas did not stem from her
participation in a deferred adjudication program. Petitioner submitted state court records
that are consistent with her claim that the court vacated her guilty pleas based on her
Motion to Vacate Guilty Plea. The Court of Common Pleas for Cuyahoga County, Ohio,
Journal Entry dated August 6, 2014, expressly states that a “hearing [was] held on
Defendant’s 8-5-2014 Motion to Vacate Plea, entered 10-16-2012,” and that the “motion
is unopposed and granted.” P. Ex. A. The date of filing stamped on Petitioner’s Motion
to Vacate Guilty Plea is August 5, 2014. P. Ex.C. That motion seeks vacatur “pursuant
to Rule 32.1 of the Ohio Rules of Criminal Procedure” and the brief argues that the state
court must vacate Petitioner’s pleas to “[c]orrect a [mJanifest [i]njustice.” P. Ex. C at 1.

Petitioner explains in her brief filed with the motion to vacate that the impetus for filing
the motion was the I.G.’s exclusion determination: she “would not have entered such a
plea” if she had known that it “would result in her exclusion.” P. Ex. C at 2. Petitioner
also indicated that the “State of Ohio would very likely agreed [sic] to amend the
indictment to include charges that would not expose [Petitioner] to exclusion by the OIC
[sic].” Id. That is precisely what the state did after the court vacated Petitioner’s guilty
pleas. P. Ex. B (showing that the prosecutor amended the indictment to include a single
count of disorderly conduct pursuant to OHIO REV. CODE ANN. § 2917.11(A)(2)). The
1G. has not presented any evidence discrediting the state court records or otherwise
demonstrating that Petitioner’s guilty plea to the amended charge resulted from her
participation in the ILC program or any other arrangement where the state court withheld
judgment of conviction.

Although Congress enacted a broad definition of the term “conviction,”® it expressly
excepted convictions that are vacated outside of the deferred adjudication process and
similar programs:

> Section 1128(i) broadly defines conviction to protect federal health care programs.
When Congress amended the Act in 1987, it recognized that relying on state law
definitions of “conviction” undermined the purpose of the Act by allowing individuals
with dismissed convictions pursuant to first-offender or deferred adjudication programs
to continue in the program, even though they admitted guilt. The congressional
committee stated, however, “[i]f the financial integrity of Medicare and Medicaid is to be
With respect to convictions that are ‘expunged,’ the
Committee intends to include all instances of conviction
which are removed from the criminal record of an individual
or any reason other than the vacating of the conviction
itself, e.g., a conviction which is vacated on appeal. The
Committee wishes to emphasize that, if a conviction is
overturned or vacated on appeal, the individual can no longer
be excluded from the Medicare and Medicaid programs
(unless, of course, he or she has been excluded on grounds
independent of such conviction).

H.R. Rep. No. 99-727, at 75 (1986) reprinted in 1986 U.S.C.C.A.N. 3607, 3665
(emphasis added). The legislative history explains that Congress did not intend to
exclude individuals if courts later determined their prior convictions were erroneous, and
therefore, vacated them. When specifically referencing “a conviction which is vacated on
appeal,” the legislative history cites one example of “vacating of the conviction itself.”
The legislative committee prefaced the language “a conviction which is vacated on
appeal” with the abbreviation “e.g. ,” meaning “for example.” Thus, the legislative
committee recognized that there are several ways in which a court may vacate a
conviction itself and did not appear to intend for vacatur on appeal to be the exclusive
situation.

The state court’s vacatur of Petitioner’s guilty pleas on manifest injustice grounds
nullified the prior convictions that served as the basis of the I.G.’s April 30, 2014
exclusion notice. Like a conviction that is vacated on appeal, Petitioner’s case returned
to its original posture after the state court vacated her guilty pleas — as if the state court
never accepted Petitioner’s guilty pleas and never granted deferred adjudication under the
Ohio ILC program. The state court amended the original indictment, advised her of her
constitutional rights and potential penalties, and Petitioner pled guilty to a new charge —
misdemeanor disorderly conduct. P. Ex. B.

protected, the programs must have the prerogative not to do business with those who
have pleaded to charges of criminal abuse against them.” H.R. Rep. No. 99-727, at 75
(1986), reprinted in 1986 U.S.C.C.A.N. 3607, 3665. Otherwise, the statute would be
“essentially toothless since all but the most fraudulent would avoid exclusion.” Gupton,
575 F.Supp.2d at 881 n.7. Therefore, the Act defines “convictions” to include not only
adjudications of guilt and pleas of guilty or nolo contendere, but also judgments that
courts expunge or withhold due to participation in a first-offender, deferred adjudication,
or other similar program. 42 U.S.C. § 1320a-7(i).
4. The IG. has no current basis to exclude Petitioner pursuant to section
1128(a)(3) of the Act because her conviction of disorderly conduct is not a
felony offense.

In order for me to sustain an exclusion pursuant to section 1128(a)(3), Petitioner must
have a felony conviction. 42 U.S.C. § 1320a-7(a)(3) (requiring the Secretary to exclude
an individual “that has been convicted . . . of a criminal offense consisting of a felony . . .
.”) (emphasis added). Petitioner’s guilty plea to disorderly conduct is not a felony
conviction. Petitioner pled guilty to a single count of disorderly conduct pursuant to
section 2917.11(A)(2) of the Ohio Revised Code. P. Ex. B. Ohio state law
unambiguously states that “disorderly conduct is a minor misdemeanor.” OHIO REV.
CODE ANN. § 2917.11(E)(2). Although it is not necessary to look beyond the state’s
classification in this instance, application of federal law also dictates that Petitioner’s
offense is not a felony. Federal law classifies an offense as a felony if it carries a
potential maximum prison term of more than one year. 18 U.S.C. § 3559(a) (2014); see
also Amir Tadros, DAB No. 2550, at 6 (2013). Petitioner’s conviction of disorderly
conduct is not subject to any prison or jail sentence. OHIO REV. CODE ANN. §
2929.26(D) (West 2014) (stating that Ohio courts shall not sentence any person to a
prison term or jail term for a minor misdemeanor). Because Petitioner’s disorderly
conduct conviction is not subject to any prison or jail term, and certainly not more than a
year of imprisonment, Petitioner’s offense is not a felony.

In finding that Petitioner has not been convicted of a “felony,” I conclude that the I.G.
has not met his burden of proving that a legal basis still exists for excluding Petitioner
pursuant to section 1128(a)(3) of the Act. Sched. Order at 2; see generally Subramanya
K. Prasad, M.D., DAB No. 2568, at 6 (2014) (finding no error where the I.G. bore the
burden of proof and persuasion on all issues other than affirmative defenses or mitigating
actors). In contrast, sections 1128(a)(1) and 1128(a)(2) of the Act do not include the
term “felony.” 42 U.S.C. §§ 1320a-7(a)(1)-(2) (requiring exclusion only where an
individual has been convicted of “a criminal offense” related to program fraud or patient
abuse). In such cases, Congress decided that program-related and patient abuse crimes
are so egregious that they warrant mandatory exclusion regardless of whether the offense
is a felony or misdemeanor. Likewise, Congress easily could have broadened the scope
of 1128(a)(3) to reach misdemeanors. Instead, it decided to expressly require a felony
conviction for a mandatory exclusion under section 1128(a)(3).

5. Iam not authorized to consider whether other possible bases exist for the
1.G. to exclude Petitioner.

The I.G. did not amend or supplement the statutory basis for the exclusion after he
received notice that the Ohio state court vacated Petitioner’s felony convictions.
Cf. Tadros, DAB No. 2550, at 3 n.4 (finding no legal error where the I.G. changed the
10

statutory basis for the exclusion during the administrative law judge proceeding). Thus, I
limit my review to whether the I.G. has authority to exclude Petitioner under section
1128(a)(3) of the Act. Accordingly, I only decide, under the narrow circumstances of
this case, that the I.G. no longer has a basis to exclude Petitioner pursuant to section
1128(a)(3) of the Act. I do not decide here whether the I.G. currently has a basis or
authority to exclude Petitioner pursuant to other provisions of section 1128 of the Act.

III. Conclusion

For the foregoing reasons, I reverse the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and other federal health care programs. I find that
the I.G. no longer has a basis to exclude Petitioner, with regard to her vacated felony
convictions, pursuant to section 1128(a)(3) of the Act. Petitioner’s reinstatement is
retroactive to the May 20, 2014 effective date of the I.G.’s exclusion. See 42 C.F.R. §§
1001 .3005(a)(3), 1005.20(b); I.G. Ex. 1, at 1.

/s/
Joseph Grow
Administrative Law Judge

